Exhibit 10.1

 

THIRD AMENDED AND RESTATED INVESTMENT ADVISORY AGREEMENT
BETWEEN
GLADSTONE COMMERCIAL CORPORATION
AND
GLADSTONE MANAGEMENT CORPORATION

_______________________

 

This Third Amended and Restated Investment Advisory Agreement Between Gladstone
Commercial Corporation and Gladstone Management Corporation (this “Agreement”)
is made this 12th day of July 2016, by and between Gladstone Commercial
Corporation, a Maryland corporation (the “Company”), and Gladstone Management
Corporation, a Delaware corporation (the “Adviser”).

 

Whereas, this Agreement shall amend and restate that certain Second Amended and
Restated Investment Advisory Agreement between the Company and the Adviser,
dated July 24, 2015.

 

Whereas, the Company is a real estate investment trust organized primarily for
the purpose of investing in and owning net leased industrial and commercial
rental property and selectively making long-term mortgage loans collateralized
by industrial and commercial property;

 

Whereas, the Adviser is an investment adviser that has registered under the
Investment Advisers Act of 1940; and

 

Whereas, the Company desires to retain the Adviser to furnish investment
advisory services to the Company on the terms and conditions hereinafter set
forth, and the Adviser wishes to be retained to provide such services.

 

Now, therefore, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1. Duties of the Adviser.

 

(a) The Company hereby employs the Adviser to act as the investment adviser to
the Company and to manage the investment and reinvestment of the assets of the
Company, subject to the supervision of the Board of Directors of the Company,
for the period and upon the terms herein set forth, (i) in accordance with the
investment objective, policies and restrictions that are set forth in the
Company’s Annual Reports on Form 10-K, filed with the Securities and Exchange
Commission from year to year, pursuant to Section 13 of the Securities and
Exchange Act of 1934 and (ii) during the term of this Agreement in accordance
with all applicable federal and state laws, rules and regulations, and the
Company’s charter and by-laws. Without limiting the generality of the foregoing,
the Adviser shall, during the term and subject to the provisions of this
Agreement, (i) determine the composition of the portfolio of the Company, the
nature and timing of the changes therein and the manner of implementing such
changes; (ii) identify, evaluate and negotiate the structure of the investments
made by the Company; (iii) close and monitor the Company’s investments;
(iv) determine the real property, securities and other assets that the Company
will purchase, retain, or sell; (v) perform due diligence on prospective
portfolio companies; and (vi) provide the Company with such other investment
advisory, research and related services as the Company may, from time to time,
reasonably require for the investment of its funds. The Adviser shall have the
discretion, power and authority on behalf of the Company to effectuate its
investment decisions for the Company, including the execution and delivery of
all documents relating to the Company’s investments and the placing of orders
for other purchase or sale transactions on behalf of the Company. In the event
that the Company determines to acquire debt financing, the Adviser will arrange
for such financing on the Company’s behalf, subject to the oversight and
approval of the Company’s Board of Directors. If it is necessary for the Adviser
to make investments on behalf of the Company through a special purpose vehicle,
the Adviser shall have authority to create or arrange for the creation of such
special purpose vehicle and to make such investments through such special
purpose vehicle.

 



1 | Page

 

(b) The Adviser hereby accepts such employment and agrees during the term hereof
to render the services described herein for the compensation provided herein.

 

(c) The Adviser is hereby authorized to enter into one or more sub-advisory
agreements with other advisers (each, a “Sub-Adviser”) pursuant to which the
Adviser may obtain the services of the Sub-Adviser(s) to assist the Adviser in
fulfilling its responsibilities hereunder. Specifically, the Adviser may retain
a Sub-Adviser to recommend specific investments based upon the Company’s
investment objective and policies, and work, along with the Adviser, in
structuring, negotiating, arranging or effecting the acquisition or disposition
of such investments and monitoring investments on behalf of the Company, subject
to the oversight of the Adviser and the Company. The Adviser, and not the
Company, shall be responsible for any compensation payable to any Sub-Adviser.
Any sub-advisory agreement entered into by the Adviser shall be in accordance
with the requirements of applicable federal and state law.

 

(d) The Adviser shall for all purposes herein provided be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

 

(e) The Adviser shall keep and preserve for a reasonable period any books and
records relevant to the provision of its investment advisory services to the
Company and shall specifically maintain all books and records with respect to
the Company’s portfolio transactions and shall render to the Company’s Board of
Directors such periodic and special reports as the Board may reasonably request.
The Adviser agrees that all records that it maintains for the Company are the
property of the Company and will surrender promptly to the Company any such
records upon the Company’s request, provided that the Adviser may retain a copy
of such records.

 

(f) The Adviser has adopted and implemented written policies and procedures
reasonably designed to prevent violation of the Federal Securities laws by the
Adviser. The Adviser has provided the Company, and shall provide the Company at
such times in the future as the Company shall reasonably request, with a copy of
such policies and procedures.

 



2 | Page

 

2. Company’s Responsibilities and Expenses Payable by the Company.

 

All investment professionals of the Adviser and their respective staffs, when
and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, will be provided and paid for by the
Adviser and not by the Company. The Company will bear all other costs and
expenses of its operations and transactions, including (without limitation)
those relating to: organization and offering; expenses incurred by the Adviser
payable to third parties, including agents, consultants or other advisors (such
as independent valuation firms, accountants and legal counsel), in monitoring
financial and legal affairs for the Company and in monitoring the Company’s
investments and performing due diligence on its real estate or prospective
portfolio companies; interest payable on debt, if any, incurred to finance the
Company’s investments; offerings of the Company’s common or preferred stock and
other securities; investment advisory and management fees; administration fees,
if any, payable under the existing administration agreement between the Company
and Gladstone Administration, LLC (the “Administrator”), dated January 1, 2007
(the “Administration Agreement”); fees payable to third parties, including
agents, consultants or other advisors, relating to, or associated with,
evaluating and making investments; transfer agent and custodial fees; federal
and state registration fees; all costs of registration and listing the Company’s
shares on any securities exchange; federal, state and local taxes; independent
Directors’ fees and expenses; costs of preparing and filing reports or other
documents required by the Securities and Exchange Commission; costs of any
reports, proxy statements or other notices to stockholders, including printing
costs; the Company’s allocable portion of the fidelity bond, directors and
officers and errors and omissions liability insurance, and any other insurance
premiums; direct costs and expenses of administration, including printing,
mailing, long distance telephone, copying, secretarial and other staff,
independent auditors and outside legal costs; and all other expenses incurred by
the Company or the Administrator in connection with administering the Company’s
business, including payments under the Administration Agreement between the
Company and the Administrator based upon the Company’s allocable portion of the
Administrator’s overhead in performing its obligations under the Administration
Agreement, including rent and the allocable portion of the cost of certain of
the Company’s personnel, including, but not limited to, its chief compliance
officer, treasurer, chief financial officer, general counsel, secretary, chief
valuation officer, and their respective staffs.

 

3. Compensation of the Adviser.

 

The Company agrees to pay, and the Adviser agrees to accept, as compensation for
the services provided by the Adviser hereunder, a base management fee (“Base
Management Fee”) and an incentive fee (“Incentive Fee”) as hereinafter set
forth. The Company shall make any payments due hereunder to the Adviser or to
the Adviser’s designee as the Adviser may otherwise direct.

 

(a) Base Management Fee.

 

The Base Management Fee shall equal 1.50% (thus, 0.375% per quarter) of Total
Equity (as defined below) per annum, which shall be calculated and payable
quarterly in arrears in cash. “Total Equity” shall equal: (i) total
stockholders’ equity plus total mezzanine equity, as reported on the Company’s
balance sheet (“Reported Equity”) for the quarter, before the Base Management
Fee and Incentive Fee have been recorded, adjusted to exclude (ii) any
unrealized gains and losses that have impacted Reported Equity, and also
adjusted to exclude (iii) any one-time events and certain non-cash items;
provided that, with respect to subsection (iii) each item shall be approved by
the Company’s Compensation Committee. For the avoidance of doubt, the Total
Equity as defined in this Agreement, may be greater or less than the Reported
Equity.

 

(b) Incentive Fee.

 

The Incentive Fee is an amount, not less than zero, equal to the product of 15%
and:

 

(i)the Company’s Core FFO (defined below) for the quarter, minus    

3 | Page

 

   

(ii)the product of (A) 8.0% (thus, 2.0% per quarter) multiplied by (B) (i) the
Reported Equity for the quarter before the Incentive Fee has been recorded,
adjusted to exclude (ii) any unrealized gains and losses that have impacted
Reported Equity, and also adjusted to exclude (iii) any one-time events and
certain non-cash items, provided that with respect to subsection (iii) each item
shall be approved by the Company’s Compensation Committee

 

In the event that the calculation delineated in Section 3(b) yields an Incentive
Fee for a particular quarter that exceeds by greater than 15% the average
quarterly Incentive Fee paid during the trailing four quarters (averaged over
the number of quarters any Incentive Fee was paid), then such Incentive Fee
shall equal 115% of such trailing average quarterly Incentive Fee.

 

(c) “Core FFO”, a non- Generally Accepted Accounting Principles in the United
States (“GAAP”) measure, shall be defined as GAAP net income (loss) available to
common stockholders, computed in accordance with GAAP, excluding the Incentive
Fee, depreciation and amortization, any realized and unrealized gains, losses or
other non-cash items recorded in net income (loss) available to common
stockholders for the period, and one-time events pursuant to changes in GAAP.

 

(d) Capital Gain Fee.

 

The Capital Gain Fee is a capital gains-based incentive fee that shall be
determined and payable in arrears as of the end of each fiscal year (or, for an
abbreviated time period as of the effective date of any termination of this
Agreement).  The Capital Gain Fee shall equal 15% of the aggregate realized
capital gains minus the aggregate realized capital losses for the applicable
time period.  Realized capital gains and realized capital losses are calculated
by subtracting from the sales price of a property: (a) any costs incurred to
sell such property, and (b) the current gross value of the property (meaning the
property’s original acquisition price plus any subsequent non-reimbursed capital
improvements thereon).  In the event that the aggregate realized capital gains
exceed the aggregate realized capital losses for the applicable time period, the
Capital Gain Fee for such time period shall equal 15% of such positive amount;
provided that a Capital Gain Fee shall only be paid for an applicable time
period to the extent that doing so would not violate any distribution payment
covenant in a then-existing line of credit to the Company.

 

4. Limitations on the Employment of the Adviser.

 

The services of the Adviser to the Company are not exclusive, and the Adviser
may engage in any other business or render similar or different services to
others including, without limitation, the direct or indirect sponsorship or
management of other investment based accounts or commingled pools of capital,
however structured, having investment objectives similar to those of the
Company, so long as its services to the Company hereunder are not impaired
thereby, and nothing in this Agreement shall limit or restrict the right of any
manager, partner, officer or employee of the Adviser to engage in any other
business or to devote his or her time and attention in part to any other
business, whether of a similar or dissimilar nature, or to receive any fees or
compensation in connection therewith (including fees for serving as a director
of, or providing consulting services to, one or more of the Company’s portfolio
companies, subject to applicable law). So long as this Agreement or any
extension, renewal or amendment remains in effect, the Adviser shall be the only
investment adviser for the Company, subject to the Adviser’s right to enter into
sub-advisory agreements. The Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Adviser and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Adviser and directors, officers, employees, partners, stockholders,
members and managers of the Adviser and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

 



4 | Page

 

5. Responsibility of Dual Directors, Officers or Employees.

 

If any person who is a manager, partner, officer or employee of the Adviser or
the Administrator is or becomes a director, officer or employee of the Company
and acts as such in any business of the Company, then such manager, partner,
officer or employee of the Adviser or the Administrator shall be deemed to be
acting in such capacity solely for the Company, and not as a manager, partner,
officer or employee of the Adviser or the Administrator or under the control or
direction of the Adviser or the Administrator, even if employed by the Adviser
or the Administrator.

 

6. Limitation of Liability of the Adviser: Indemnification.

 

The Adviser (and its officers, managers, partners, agents, employees,
controlling persons, members and any other person or entity affiliated with the
Adviser, including without limitation the Administrator) shall not be liable to
the Company for any action taken or omitted to be taken by the Adviser in
connection with the performance of any of its duties or obligations under this
Agreement or otherwise as an investment adviser of the Company, and the Company
shall indemnify, defend and protect the Adviser (and its officers, managers,
partners, agents, employees, controlling persons, members and any other person
or entity affiliated with the Adviser, including without limitation its general
partner and the Administrator, each of whom shall be deemed a third party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Adviser’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Section 6 to the
contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Adviser’s duties or by reason of the reckless disregard of the Adviser’s
duties and obligations under this Agreement.

 

7. Termination of Agreement.

 

This Agreement may be terminated at any time upon 120 days’ prior written
notice, after the vote of at least two-thirds of the independent directors of
the Company for any reason (“Termination Without Cause”). In the event of
Termination Without Cause, a termination fee equal to two times the sum of the
average annual Base Management Fee and Incentive Fee earned by the Adviser
during the 24-month period prior to the effective date of such termination (the
“Termination Fee”).

 



5 | Page

 

This Agreement may be terminated effective upon 30 days prior written notice by
the vote of at least two-thirds of the independent directors of the Company
without payment of the Termination Fee if the termination is for Cause. “Cause”
shall occur if (i) the Adviser breaches any material provision of this Agreement
and such breach shall continue for a period of 30 days after written notice
thereof specifying such breach and requesting that the same be remedied in the
such 30-day period, (ii) there is a commencement of any proceeding relating to
the Adviser’s bankruptcy or insolvency, including an order for relief in an
involuntary bankruptcy case or the Advisor authorizing or filing a voluntary
bankruptcy petition (iii) the Adviser dissolves, (iv) the Adviser commits fraud
against the Company or misappropriates or embezzles funds of the Company and in
each case a court of competent jurisdiction enters a judgement against the
Adviser; provided, however, that if any of the actions or omissions described in
this clause (iv) are caused by an employee, personnel and/or officer of the
Adviser and the Adviser commences action against such person to cure the damage
caused by such actions or omissions within 90 days of the Adviser’s actual
knowledge of its commission or omission, the Company shall not have the right to
terminate this Agreement for Cause.

 

The Adviser may terminate this Agreement effective upon 60 days prior written
notice of termination to the Company in the event that the Company shall default
in the performance or observance of any material term, condition or covenant
contained in this Agreement and such default shall continue for a period of 30
days after written notice thereof specifying such default and requesting that
the same be remedied in such 30-day period.  The Company is required to pay to
the Adviser the Termination Fee if the termination of this Agreement is made
pursuant to this paragraph.

 

The provisions of Section 6 of this Agreement shall remain in full force and
effect, and the Adviser and its representatives shall remain entitled to the
benefits thereof, notwithstanding any termination or expiration of this
Agreement. Further, notwithstanding any termination or expiration of this
Agreement as aforesaid, the Adviser shall be entitled to any amounts owed under
Section 3 through the effective date of termination or expiration.

 

8. Assignment.

 

This Agreement is not assignable or transferable by either party hereto without
the prior written consent of the other party.

 

9. Amendments.

 

This Agreement may be amended by mutual consent.

 

10. Notices.

 

Any notice under this Agreement shall be given in writing, addressed and
delivered or mailed, postage prepaid, to the other party at its principal
office.

 



6 | Page

 

11. Entire Agreement; Governing Law.

 

This Agreement contains the entire agreement of the parties and supersedes all
prior agreements, understandings and arrangements with respect to the subject
matter hereof. This Agreement shall be construed in accordance with the laws of
the State of Delaware.

 

12. Effectiveness.

 

All fees and calculations contemplated hereunder for the quarter ending
September 30, 2016, shall be calculated as if this Agreement was effective as of
July 1, 2016.

 

______________________________

 

In Witness Whereof, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

 



Gladstone Commercial Corporation           By:  /s/ Bob Cutlip     Bob Cutlip  
  President                 Gladstone Management Corporation           By:  /s/
David Gladstone     David Gladstone     Chairman and Chief Executive Officer    

 

 



 

 

 

 

7 | Page



 

